MATTER OF A
In SECTION 245 Proceedings
A-11726627
Decided by Regional Commissioner May 25, 1960
Approved by Assistant Commissioner June 1, 1960

Adjustment of status—Section 245 of 1952 act—Not warranted where applicant
failed to take advantage of opportunity to apply for visa outside United
States.
(1) An alien crewman who intentionally deserted his vessel in 1958 and who
thereafter departed from the United States upon denial of an application
for adjustment of status has failed to establish that he was a bona fide
nonimmigrant when he reentered as a crewman some five months later and
immediately filed a new application for adjustment of status.
(2) The present application would be denied in any event as a matter of discretion since the applicant made no effort while outside the United States

to obtain a nonquota immigrant visa (for which he was eligible) from an
American consul.
BEFORE THE REGIONAL COMMISSIONER

Discussion: The applicant, a citizen of Greece, horn February
13, 1933, at Piraeus, Greece, is a crewman who was last admitted to
the United States on August 16, 1959, at New York, N.Y., as a nonimmigrant crewman. He was granted a landing permit for the
period of time his ship was in port under the provisions of section
252(a) (1) of the Immigration and Nationality Act. He proceeded
to Baltimore, Maryland, arid on August 24, 1959, filed this application for status as a permanent resident. The District Director at
Baltimore denied the application on the ground that the applicant
was not a. bona tide nonimmigrant at the time of entry and the
applicant has appealed.
The applicant is married to a United States citizen. A visa petition was approved on January 12, 1959, according him nonquota
status. Therefore, an immigrant visa is immediately available to
him. He has established that he is admissible to the United States.
The sole issue to be determined is whether he was admitted to the
United StateS as a bona fide nonimmigrant.
The applicant was admitted to the United States several times
during the years 1952-1955 as a nonimmigrant crewman. From
655

1955 until the spring of 1958 he was unable to sign on a ship
destined to the United States but he finally secured a berth on a
ship in Rotterdam which was destined to Baton Rouge, La. When
the ship arrived in Baton Rouge on July 1, or 2, 1958, he was
granted a landing permit under the provisions of section 252(a) (1)
of the Immigration and Nationality Act and he immediately deserted his ship and went to Baltimore, Md. On December 31, 1958,
he married his present wife and on January 2, 1959, he was apprehended by this Service. On January 5, 1959, he filed an application
for status as a permanent resident. In a sworn statement made
before an officer of this Service on January 2, 1959, the applicant
had testified that he had been trying to get to the United States for
several years and when he signed on the vessel at Rotterdam it was
his intention to desert as soon as the ship arrived in the United
States. Consequently, on January 27, 1959, his application for
status as a permanent resident was denied, and on February 16,
1959, the Regional Commissioner affirmed the decision of the district
director. The applicant was then informed that if he departed
from the United States at his own expense prior to April 5, 1959,
no formal proceedings would be instituted to enforce his departure.
He subsequently departed as a crewman on the SS. Atlantic Grace
on March 23, 1959. He remained outside the United States until
August 16, 1959, when he again applied for admission as a crewman.
The applicant has testified that, although he knew a visa petition
had been approved on January 12, 1959, according him nonquota
status, he made no attempt to secure an immigrant visa while outside the United States. He states that he was on a ship which was
in the Pacific and it was impossible for him to contact an American
consul. Yet he signed on the ship on which he last arrived in the
United States at Vancouver, Canada. There is an American consulate in that city whom he could have contacted had he so desired.
The applicant has testified that it was his intention to depart from
the United States on the ship on which he arrived, but that he went
to Baltimore after arriving at New York, to discuss his case with
his attorney and that his attorney advised him to file this application.
In view of the applicant's statements made on January 2, 1959,
concerning his efforts to gain entry into the United States and his
subsequent application for status as a permanent resident, and in
view of the fact that immediately after gaining admission again as
a crewman he filed another application for status as a permanent
resident, we find that the district director properly held that the
applicant has failed to establish that he was a bona tide nonimmigrant at the time of entry.

Furthermore, had the applicant been able to establish statutory
656

eligibility for status as a permanent resident under section 245 of
the act, favorable exercise of the Attorney General's discretion is
not warranted since, subsequent to his departure after prior denial
of such an application, he made no effort to secure an immigrant
visa in the regular manner even though such a visa was immediately
available to him at an American consulate outside the United States.
Order: It is ordered that the decision and order of the district
director be affirmed.

657

